Citation Nr: 1434609	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1977 to March 1981. 

These issues came before the Board on appeal from a September 2009 rating action of the RO in Columbia, South Carolina.  In April 2011, the Veteran testified at a Board videoconference hearing before the undersigned acting Veterans Law Judge (AVLJ).  A hearing transcript has been associated with the file.  In January 2012, the Board reopened the lumbar spine and cervical spine claims.  The Board then remanded all of the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  Upon completion of remand development, the Board denied the claims in a December 2012 decision.

This matter is now before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Order, the Court endorsed an October 2013 joint motion for partial remand (JMR), vacated the portion of the December 2012 Board decision that denied service connection for lumbar and cervical spine disorders, and remanded the matter for compliance with the instructions in the joint motion.  The December 2012 Board decision also denied petitions to reopen claims of service connection for right hip and right wrist arthritis.  The November 2013 Court Order states that the appeal was dismissed as to these additional issues.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The October 2013 JMR stated that the Board must offer the Veteran another hearing before the Board.  The Veteran, through his representative, submitted a July 2014 statement that he wanted to appear at a videoconference Board hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

